Citation Nr: 1025908	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-27 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

Resolving doubt in the Veteran's favor, there is a causal 
relationship between his hepatitis C and military service.


CONCLUSION OF LAW

Hepatitis C was incurred as a consequence of service.  38 
U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this appeal, given the favorable nature of the 
Board's decision. 

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  Due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.303(a).  In the case of a Veteran who engaged in 
combat, VA shall accept  satisfactory lay or other evidence as 
sufficient proof of service connection of any disease or injury 
alleged to have been incurred in or aggravated by such service.  
See 38 U.S.C.A. § 1154(b).  

The Veteran asserts that he contracted hepatitis C from exposure 
to blood from wounded soldiers in Vietnam.  He also contends that 
hepatitis C was caused by intravenous drug use or from receiving 
inoculations from an air gun during active service.

The Veteran's service treatment records (STRs) show that he was 
noted to have a tattoo on his right forearm at his induction 
examination.  The STRs do not show any diagnoses or treatment 
related to hepatitis C.  

The service personnel records indicate that the Veteran served in 
Vietnam from January 1967 to April 1967 with the 3rd Battalion, 
7th Marines, 1st  Marine Division and that he participated in 
operations against the Viet Cong.  His military occupational code 
was 0331, which is machine gunner.  The service personnel records 
indicate that he also served as an ammunition carrier.  The STRs 
contain a March 1967 psychiatric treatment note stating that the 
Veteran had been under the stress of combat for the prior two 
months.  Based on the foregoing, the Board finds that his 
personnel records and STRs indicate that the Veteran participated 
in combat in Vietnam. 

The post-service VA treatment records show that April 2004 test 
results indicated positive serology for hepatitis C.  In June 
2004, the Veteran began to receive treatment from VA for 
hepatitis C.  At August 2005 treatment the Veteran said that the 
source of his hepatitis C was unclear.  He had no history of 
blood transfusions, had not gotten additional tattoos, had a 
history of intravenous drug use after the military, and had a 
history of unprotected sex.  At later VA treatment it was noted 
that the Veteran used intravenous drugs in Vietnam.

The Veteran wrote in his September 2007 VA Form 9 that his 
hepatitis C was caused by intravenous drug use, inoculations 
received during military service with an air gun, or by contact 
with the blood of other during wartime service.  

In evaluating the Veteran's claim, the Board notes that the 
Veteran had a tattoo when he entered service.   A veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an injury 
or disease existed prior thereto and was not aggravated by 
service.  38 U.S.C.A. § 1111.  Therefore, under the presumption 
of soundness the Veteran is assumed to not have hepatitis C due 
to his pre-service tattoo.  See id.
 
Although there is no corroboration of the Veteran's recollection 
of the risk factor of contact with wounded soldiers, it is 
consistent with his service in Vietnam and in combat.  See 
38 U.S.C.A. § 1154.  As such, when resolving all reasonable doubt 
in favor of the Veteran, service connection for hepatitis C is 
granted based upon contracting it from contact with the blood of 
others during combat in Vietnam.  See id., 38 C.F.R. § 3.102.







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hepatitis C is granted, subject to the 
laws and regulations governing the award of monetary benefits.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


